UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6151



COREY DESEAN HOOD,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-00-944-5-BO)


Submitted:   April 20, 2001                 Decided:   June 12, 2001


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Corey DeSean Hood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Corey DeSean Hood appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.    We have reviewed

the record and the district court’s opinion and find no reversible

error in its conclusion that Hood has failed to satisfy his burden

of demonstrating that 28 U.S.C.A. § 2255 (West Supp. 2000) is an

inadequate or ineffective means of challenging the validity of his

detention.    See § 2255 ¶ 5; Jeffers v. Chandler, 234 F.3d 277, 280

(5th Cir. 2000).    However, we modify the district court’s order to

reflect a dismissal without prejudice, in order to allow Hood to

refile his petition at such time as he is able to make such a

demonstration.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials be-

fore the court and argument would not aid the decisional process.




                                               AFFIRMED AS MODIFIED




                                  2